          Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 1 of 40



 1   Guy B. Wallace (SBN 176151)                          Shawna L. Parks (SBN 208301)
     Mark T. Johnson (SBN 76904)                          LAW OFFICE OF SHAWNA L. PARKS
 2   Travis C. Close (SBN 308673)                         4470 W. Sunset Blvd., Ste. 107-347
     SCHNEIDER WALLACE                                    Los Angeles, CA 90027
 3   COTTRELL KONECKY                                     Telephone: (323) 389-9239
     WOTKYNS LLP                                          Facsimile: (323) 389-9239
 4   2000 Powell Street, Suite 1400                       sparks@parks-law-office.com
     Emeryville, California 94608
 5   Telephone: (415) 421-7100
     Facsimile: (415) 421-7105
 6   gwallace@schneiderwallace.com
     mjohnson@schneiderwallace.com
 7   tclose@schneiderwallace.com
 8   Jinny Kim (SBN 208953)
     Alexis Alvarez (SBN 281377)
 9   LEGAL AID AT WORK
     180 Montgomery Street, Suite 600
10   San Francisco, California 94104
     Telephone: (415) 864-8848
11   Facsimile: (415) 593-0096
     jkim@legalaidatwork.org
12   aalvarez@legalaidatwork.org
13   Attorneys for Plaintiffs and the putative Class
14
                                 UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
     STUDENT A, BY AND THROUGH                         Case No. ___________________
17   PARENT A, HER GUARDIAN; STUDENT
     B, BY AND THROUGH PARENT B, HIS                   CLASS ACTION
18   GUARDIAN; STUDENT C, BY AND
     THROUGH PARENT C, HIS GUARDIAN;                    COMPLAINT FOR INJUNCTIVE AND
19   STUDENT D, BY AND THROUGH                          DECLARATORY RELIEF FOR
     PARENT D, HER GUARDIAN, STUDENT                    VIOLATIONS OF THE INDIVIDUALS
20   E BY AND THROUGH PARENT E, HER                     WITH DISABILITIES EDUCATION
     GUARDIAN, ON BEHALF OF                             ACT, 20 U.S.C. §§ 1400, et seq.; SECTION
21   THEMSELVES AND ALL OTHERS                          504 OF THE REHABILITATION ACT
     SIMILARLY SITUATED,                                OF 1973, 29 U.S.C. § 794; TITLE II OF
22                                                      THE AMERICANS WITH DISABILITIES
                    PLAINTIFFS,                         ACT OF 1990, 42 U.S.C. §§ 12131, et seq.
23   V.
24   SAN FRANCISCO UNIFIED SCHOOL
     DISTRICT; VINCENT MATTHEWS, IN
25   HIS OFFICIAL CAPACITY AS THE
     SUPERINTENDENT FOR THE SAN
26   FRANCISCO UNIFIED SCHOOL
     DISTRICT,
27                DEFENDANTS.
28

                                         CLASS ACTION COMPLAINT
                                           Student A.,et al. v. SFUSD
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 2 of 40



 1                                              INTRODUCTION
 2         1.      This civil rights lawsuit, brought under the Individuals with Disabilities Education
 3   Act (“IDEA”), Section 504 of the Rehabilitation Act of 1973 (“Section 504”), and the Americans
 4   with Disabilities Act of 1990 (“ADA”), challenges Defendants’ systemic and ongoing failure to
 5   provide students with disabilities with a non-discriminatory and free appropriate public education.
 6         2.      Federal and state laws require Defendants to: (1) identify, locate and evaluate every
 7   child who may have a disability; (2) provide procedural safeguards to children with disabilities
 8   and their parents; (3) consider data that demonstrate that prior, or as part of the referral process,
 9   students are provided appropriate instruction by qualified personnel; (4) comprehensively
10   evaluate students to determine whether they are eligible for special education and related aids and
11   services; (5) offer and develop an Individualized Education Program (“IEP”) (after determining
12   eligibility) with effective special education and related aids and services, including appropriately
13   intensive research-based interventions; and (6) monitor the efficacy of the special education and
14   related aids and services provided to students, hold annual IEP meetings and more as needed to
15   review progress and make changes or revisions to IEPs where necessary to ensure a free
16   appropriate public education (“FAPE”).
17         3.      Plaintiffs bring this action on behalf of themselves and the thousands of members of
18   the class, defined below, for declaratory and injunctive relief to require Defendants to provide
19   legally-mandated services to schoolchildren with suspected disabilities and disabilities.
20   Defendants have a policy and practice of delaying and/or denying the identification and
21   evaluation of children with disabilities as mandated by the IDEA. Even after Defendants conduct
22   an evaluation of a child, they fail to inform either the children or their parents of the range of
23   services and accommodations that are necessary to address the child’s disability or disabilities.
24   Instead, Defendants have a policy and practice of offering parents of disabled children a standard
25   set of accommodations and services without regard to whether this standardized approach will
26   provide the services or accommodations that are necessary for the children with disabilities to
27   progress and to receive FAPE. Moreover, with respect to the limited set of services and
28   accommodations that Defendants do offer to provide, Defendants impose arbitrary limits or

                                                             1
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 3 of 40



 1   ceilings on the quantity of those services and accommodations without regard to whether those
 2   limitations will allow children with disabilities to progress and to receive a FAPE. In addition,
 3   Defendants routinely fail to provide the services and accommodations specified in the IEPs of
 4   children with disabilities, and routinely violate the procedural safeguards mandated by the IDEA
 5   and its implementing regulations. On information and belief, Defendants’ violations of IDEA,
 6   Section 504 and the ADA as set forth herein are systemic and widespread and impact thousands
 7   of children with disabilities and their families; they are not isolated instances of discrimination.
 8         4.      Defendants’ failures are long-standing, willful and egregious violations of civil
 9   rights under federal laws that ensure the right to free appropriate public education for students
10   with disabilities. Defendants’ policy, pattern and practice of violating the IDEA, Section 504 and
11   the ADA have resulted in the widespread denial of services and accommodations to children with
12   disabilities in the San Francisco Unified School District (“SFUSD”), and have a profound
13   negative impact on students with disabilities by denying them a free appropriate public education
14   as mandated by federal disability civil rights law. As a result of Defendants’ wrongful conduct,
15   Plaintiffs and members of the proposed class have suffered and continue to suffer injury,
16   including, but not limited to, the denial of FAPE and the denial of meaningful and equal access to
17   the benefits of a public education program.
18         5.      This lawsuit seeks an end to this systemic discrimination against students with
19   disabilities. Plaintiffs have no adequate remedy at law and, unless Defendants are preliminarily
20   and permanently enjoined, Plaintiffs will continue to suffer irreparable harm as a result of the
21   denial of their civil rights under the IDEA, Section 504 and the ADA, and will continue to be
22   denied the services and accommodations that are necessary to and a precondition of receiving a
23   FAPE. Plaintiffs seek declaratory and injunctive relief as set forth below, including an injunction
24   ordering Defendants to comply with the requirements of the IDEA, Section 504 and the ADA.
25   Such injunctive relief should include, inter alia, an order requiring that Defendants: (1) reform
26   their deficient policies, procedures and practices for all students with disabilities within the
27   District; (2) require and provide appropriate training for all staff; (3) establish and implement new
28   and effective procedures for identifying and evaluating those students in need of evaluations; (4)

                                                             2
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 4 of 40



 1   establish and implement a policy and procedure for pro-actively communicating to parents of
 2   students with disabilities the full range of available accommodations and services that may be
 3   effective in ensuring that their children achieve progress within the meaning of applicable law;
 4   and (5) cease their policy and practice of imposing arbitrary limits and ceilings on the provision
 5   of amounts of certain types of accommodations and services thereby denying FAPE. In addition,
 6   the named Plaintiffs seek restitution of their uncompensated out-of-pocket expenses for paying
 7   for services and accommodations that the District failed and refused to provide in violation of the
 8   IDEA, Section 504 and the ADA.
 9                                     JURISDICTION AND VENUE
10          6.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
11   1331 and §§ 1343(a)(3) and (4), as this is an action for injunctive and declaratory relief brought
12   pursuant to the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. §§ 1400, et seq.,
13   and its implementing federal regulations, 34 C.F.R Part 300; Section 504 of the Rehabilitation Act
14   of 1973 (“Section 504”), 29 U.S.C. § 794, and its implementing regulations, 34 C.F.R. Pt. 104;
15   and Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12131, et seq., and its
16   implementing regulations, 28 C.F.R. Pt. 35.
17          7.     This Court has jurisdiction pursuant to 28 U.S.C. § 2201.
18          8.     The Northern District of California has personal jurisdiction over Defendants. All
19   of the acts complained of, which gave rise to the claims alleged, occurred in this State and in this
20   District.
21          9.     Venue is proper in the Northern District of California pursuant to 28 U.S.C. §§
22   1391(b)(1) and (b)(2).
23          10.    Defendants reside in the Northern District of California and a substantial part of the
24   events or omissions giving rise to this action arose in the City and County of San Francisco,
25   which is located within the Northern District of California.
26          11.    Members of the Class reside in the Northern District of California. The Plaintiffs
27   reside in the Northern District of California.
28

                                                             3
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 5 of 40



 1                                                   PARTIES
 2         12.     Plaintiffs are students with disabilities within the meaning of the IDEA, Section
 3   504, and the ADA who have tried to obtain necessary special education and related services from
 4   Defendants but have been deprived of access to these services because of Defendants’ systemic
 5   violations of the IDEA, Section 504 and the ADA. Defendants have continuously failed and
 6   refused to provide Plaintiffs and other similarly situated students with FAPE.
 7         13.     Student A: Plaintiff Student A is a nine-year-old third grade student who attended a
 8   SFUSD elementary school. Student A resides with her guardian, Parent A, in the City and
 9   County of San Francisco, California, and comes within the jurisdiction of SFUSD. Student A has
10   been diagnosed with a specific learning disorder (SLD) in the areas of reading (dyslexia) and
11   math that entitle her to services under IDEA, Section 504, and the ADA. Student A attended a
12   SFUSD school and may return to SFUSD if Defendants change its policies, procedures and
13   practices so as to bring them into compliance with the requirements of federal and state disability
14   nondiscrimination laws.
15         14.     Student B: Plaintiff Student B is an eight-year-old second grade student at a
16   SFUSD elementary school. Student B resides with his guardian, Parent B, in the City and County
17   of San Francisco, California, and comes within the jurisdiction of SFUSD. Student B has been
18   diagnosed with Autism and with a speech or language impairment that entitles him to services
19   under IDEA, Section 504, and the ADA. At the time of filing, Student B attends a SFUSD school
20   and, as such, is qualified to participate in the programs, services, and activities of SFUSD.
21         15.     Student C: Plaintiff Student C is a seven-year-old first grade student at a SFUSD
22   elementary school. Student C resides with his guardian, Parent C, in the City and County of San
23   Francisco, California, and comes within the jurisdiction of SFUSD. Student C has been
24   diagnosed with Autism that entitles him to services under IDEA, Section 504, and the ADA. At
25   the time of filing, Student C attends a SFUSD school and, as such, is qualified to participate in the
26   programs, services, and activities of the SFUSD.
27         16.     Student D: Plaintiff Student D is a twelve-year-old sixth grade student at a SFUSD
28   charter school. Student D resides with her guardian, Parent D, in the City and County of San

                                                             4
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 6 of 40



 1   Francisco, California, and comes within the jurisdiction of SFUSD. Student D has been
 2   diagnosed with a SLD in the area of reading (dyslexia) that entitles her to services under IDEA,
 3   Section 504, and the ADA. At the time of filing, Student D attends a public charter school and, as
 4   such, is qualified to participate in the programs, services, and activities of the SFUSD.
 5         17.     Student E: Plaintiff Student E is an eight-year-old third grade student at a SFUSD
 6   elementary school. Student E resides with her guardian, Parent E, in the City and County of San
 7   Francisco, California, and comes within the jurisdiction of SFUSD. Student E has been
 8   diagnosed with a SLD in the area of reading (dyslexia) that entitles her to services under IDEA,
 9   Section 504, and the ADA. At the time of filing, Student E attends a SFUSD school and, as such,
10   is qualified to participate in the programs, services, and activities of the SFUSD.
11         18.     Each Plaintiff has standing to bring this action to enforce Section 504 pursuant to
12   29 U.S.C. § 794a(a)(2), which provides that, “[t]he remedies, procedures, and rights set forth in
13   Title VI of the Civil Rights Act of 1964 . . . shall be available to any person aggrieved by any act
14   or failure to act by any recipient of Federal assistance.
15         19.     Each Plaintiff has standing to bring this action to enforce ADA pursuant to 42
16   U.S.C. § 12133, which provides that “[t]he remedies, procedures, and rights set forth in section
17   794a of Title 29 shall be the remedies, procedures, and rights this subchapter provides to any
18   person alleging discrimination on the basis of disability in violation of section 12132 of this title.”
19         20.     Defendant SFUSD is a government agency responsible for providing school
20   children with full and equal access to the public education programs and activities it offers in
21   compliance with the requirements of federal and state laws and regulations. Defendant SFUSD is
22   chartered and incorporated under California law and is a recipient of federal financial assistance.
23   Defendant SFUSD’s responsibilities include making and implementing educational decisions for
24   the schools within its jurisdiction.
25         21.     Defendant Vincent Matthews is the Superintendent of SFUSD. Defendant
26   Matthews is appointed by the Board of Education to implement policies created by the Board of
27   Education and/or mandated by federal and state laws and regulations. Defendant Matthews is
28   responsible for ensuring that children are provided equal access to public education programs and

                                                             5
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 7 of 40



 1   activities offered by SFUSD. Defendant Matthews is also responsible for ensuring that all
 2   eligible children with disabilities are provided a FAPE, including special education and related
 3   aids and services in compliance with federal and state laws and regulations. Defendant Matthews
 4   is sued only in his official capacity.
 5                                     STATUTORY FRAMEWORK
 6          22.     IDEA, Section 504, and the ADA require that California school districts offer a
 7   FAPE to children identified as disabled under those laws. The ADA requires that no qualified
 8   individual with a disability shall, by reason of such disability, be excluded from participation in or
 9   be denied the benefits of the services, programs, or activities of a public entity, such as a school,
10   or be subject to discrimination by such entity. 42 U.S.C. § 12132.
11                                                      IDEA
12          23.     IDEA is a federal grant program administered by the U.S. Department of Education
13   (“DOE”). 20 U.S.C. §§ 1400, et seq. States, including California, that receive DOE funds must
14   comply with the mandates contained in IDEA and its implementing regulations. In turn, school
15   districts must comply with IDEA and meet IDEA-standards established by the state education
16   agency, which in California is the California Department of Education. 20 U.S.C. § 1401(9)(B).
17          24.     IDEA’s primary mandate is the guarantee that “all children with disabilities have
18   available to them a [FAPE] that emphasizes special education and related services designed to
19   meet their unique needs and prepare them for further education, employment, and independent
20   living.” 20 U.S.C. § 1400(d)(1)(A).
21          25.     To carry out this broad mandate, Defendants must have in effect policies,
22   procedures and programs to ensure that all children who are in need of special education and
23   related aids and services are identified, located, evaluated and provided a specially-designed
24   Individualized Education Program (“IEP”). The specific mandates of IDEA require Defendants
25   to: (1) identify, locate and evaluate every child suspected of having a disability, residing in the
26   district’s jurisdiction (“Child Find Duty”); (2) provide procedural safeguards to children with
27   disabilities and their parents (“Procedural Safeguards Duty”); (3) consider data that demonstrate
28   that prior, or as part of the referral process, students were provided appropriate instruction by

                                                             6
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 8 of 40



 1   qualified personnel (“Appropriate Instruction by Qualified Personnel Duty”); (4)
 2   comprehensively evaluate students to determine whether they are eligible for special education
 3   and related aids and services (“Evaluation Duty”); (5) after determining eligibility, offer and
 4   develop an IEP with effective special education and related aids and services, including
 5   appropriately intensive research-based interventions (“Special Education Duty”); (6) implement
 6   properly prepared IEPs; and (7) monitor the efficacy of the special education and related aids and
 7   services provided to students, hold annual IEP meetings and more as needed to review progress
 8   and make changes or revisions to IEPs where necessary to ensure FAPE in the least restrictive
 9   environment (LRE) (“Monitoring Duty”). 20 U.S.C. §§ 1400, et seq.; 34 C.F.R. Pt. 300.
10                             CHILD FIND AND EVALUATION DUTIES
11          26.    One of the specific mandates of IDEA is that “children with disabilities residing in
12   the State and children with disabilities attending private schools . . . regardless of the severity of
13   their disabilities, and who are in need of special education and related aids and services are
14   identified, located, and evaluated . . . .” 20 U.S.C. § 1412(a)(3)(A). This is known as the “Child
15   Find Duty.”
16          27.    The Child Find Duty requires school districts to timely identify, locate, and evaluate
17   all children with suspected disabilities. Id. § 1412(a)(3); 34 C.F.R. §§ 300.101(c), .111. School
18   districts, thus, must fulfill their Child Find obligation; otherwise, a child who has a disability or
19   suspected disability under IDEA will not be identified and accordingly, will not receive
20   appropriate special education.
21          28.    Once a child is identified under Child Find, school districts must promptly seek
22   parental consent to evaluate him or her for special education, under mandated timeframes,
23   including when the child has not made adequate progress after an appropriate period of time when
24   provided with appropriate instruction. 20 U.S.C. §§ 1414(b)(6); 34 C.F.R. §§ 300.301,
25   300.309(c). School districts must evaluate a child who is referred for an evaluation by a parent
26   unless they provide adequate written notice giving their reasons for refusal. 34 C.F.R. § 300.503;
27   Cal. Educ. Code § 56500.4. IDEA requires school districts to conduct comprehensive “initial
28   evaluations” to “determine whether a child is a child with a disability” and “determine the

                                                             7
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 9 of 40



 1   educational needs of such child.” 20 U.S.C. §§ 1414(a)-(c); see also 34 C.F.R. § 300.301; Cal.
 2   Educ. Code § 56320. The results of this Evaluation Duty are used to determine the child’s
 3   eligibility for special education and related aids and services as well as to make decisions about
 4   an appropriate educational program for the child.
 5         29.     IDEA and its regulations establish a comprehensive process by which a child with a
 6   disability must be evaluated. The student’s eligibility must be determined and an appropriate
 7   program of special education and related aids and services must be developed and implemented.
 8   With regard to the Evaluation Duty, a school district must use a variety of assessment strategies to
 9   gather relevant information about the child and must assess the child in “all areas related to the
10   suspected disability.” 34 C.F.R. §§ 300.304(b)(1), (c)(4). Among the data to be considered, the
11   Evaluation Duty requires observations by teachers and related service providers; the school
12   district must produce this data at an IEP meeting. Id. § 300.305. The evaluation must contain
13   information from the child’s parents and others who interact with the student on a regular basis.
14   20 U.S.C. §§ 1414 (b)(2)(A), (c)(1)(A).
15         30.     Within 60 days from the date that the parents provide written consent to an
16   evaluation of their child, school districts must complete the Evaluation Duty and hold an IEP
17   meeting. Cal. Educ. Code § 56344(a). School districts must have an IEP in place at the
18   beginning of each school year for every eligible child with a disability in its jurisdiction. 20
19   U.S.C. § 1414(d)(2)(A); 34 C.F.R. § 300.323(a).
20         31.     The evaluation must encompass all suspected areas of the child’s disability. 20
21   U.S.C. § 1414(a)(3)(B). Evaluation results are then discussed with parents in an IEP team
22   meeting to determine if the child is eligible for special education. Id. § 1414(a)(4).
23                                 PROCEDURAL SAFEGUARDS DUTY
24         32.     IDEA expressly includes certain procedural safeguards, requirements, and duties of
25   school districts to ensure meaningful parental participation, notification, and consent through the
26   special education process. 20 U.S.C. §§ 1400, 1412(a), 1414; Cal. Educ. Code §§ 56000, et seq.;
27   see also 34 C.F.R. Pt. 300.
28

                                                             8
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 10 of 40



 1         33.     As part of the “Procedural Safeguards Duty,” school districts must give parents
 2   prior written notice within a reasonable time before they propose or refuse to initiate or change
 3   the identification, evaluation, or educational placement or the provision of FAPE in the LRE to
 4   the child. 34 C.F.R. § 300.503; Cal. Educ. Code § 56500.4. Thus, school districts must obtain
 5   informed written parental consent in order to support an initial evaluation of a student and an
 6   initial provision of special education services. Parental consent is further required to provide
 7   special education services and re-evaluations. Parental consent means that the parent is “fully
 8   informed of all information relevant to the activity for which consent is sought, in his or her
 9   native language, or through another mode of communication,” and that the parent “understands
10   and agrees” in writing to the carrying out of the activity for which his or her consent is sought. 34
11   C.F.R. § 300.9.
12         34.     School districts must ensure that the parents of a child with a disability are members
13   of the IEP team that makes determinations regarding eligibility (20 U.S.C. § 1414(b)(4)(a)) and
14   any group that makes decisions on the educational placement of their child. Id. § 1414(e); Cal.
15   Educ. Code § 56342.5. School districts must ensure that the parents are invited to each IEP team
16   meeting and are afforded the opportunity to participate, which includes: (1) notifying parents of
17   the meeting early enough to ensure that they will be able to attend; (2) provide information to
18   parents; and (3) afford parents the opportunity to know the purpose of the meeting, who will
19   participate, and to identify other representatives who should be invited. 20 U.S.C. §§ 1400,
20   1412(a), 1414, 1415; see also 34 C.F.R. §§ 300.309(b)(2) and (c), .311(a)(7)(ii) and (b), .321,
21   300.327, 300.501(c).
22                                    SPECIAL EDUCATION DUTY
23         35.     Once determined as eligible for special education, a student receives an IEP,
24   developed by his or her IEP team. 20 U.S.C. § 1414. Among other requirements, an IEP must
25   include a “statement of the special education and related services and supplementary aids and
26   services, based on peer-reviewed research to the extent practicable,” or other evidence-based
27   programs, and a statement of modifications and accommodations needed. Id. §§
28   1414(d)(1)(A)(i)(IV-VI); 34 C.F.R. § 300.320(a)(4). Further, to develop an IEP, the student’s

                                                             9
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 11 of 40



 1   IEP team must also consider special factors, which include a child’s communication needs and
 2   “whether the child needs assistive technology devices and services.” 20 U.S.C. §§
 3   1414(d)(3)(B)(vi)-(v); see id. § 1401(1). In sum, the IEP requirement ensures that Defendants
 4   find an educational solution appropriate to the specific needs of the child, given his or her
 5   disability and circumstances.
 6                           IMPLEMENT PROPERLY PREPARED IEPs
 7         36.     The IEP is the centerpiece of the IDEA’s education delivery system for disabled
 8   children. A comprehensive plan prepared by a child’s “IEP Team” (which includes teachers,
 9   school officials, and the child’s parents); an IEP must be drafted in compliance with a detailed set
10   of procedures. 20 U.S.C.S. § 1414(d)(1)(B). These procedures emphasize collaboration among
11   parents and educators and require careful consideration of the child’s individual circumstances.
12   Id. The IEP is the means by which special education and related services are tailored to the
13   unique needs of a particular child. Yet parents, necessary experts, special education
14   representative or, in the alternative, general education representatives are routinely either
15   excluded or missing.
16         37.     The IDEA requires that every IEP include a statement of the child’s present levels
17   of academic achievement and functional performance, describe how the child’s disability affects
18   the child’s involvement and progress in the general education curriculum, and set out measurable
19   annual goals, including academic and functional goals, along with a description of how the child’s
20   progress toward meeting those goals will be gauged. 20 U.S.C. § 1414(d)(1)(A)(i)(I)-(III). The
21   IEP must also describe the special education and related services that will be provided so that the
22   child may advance appropriately toward attaining the annual goals and be involved in and make
23   progress in the general education curriculum. 20 U.S.C. § 1414(d)(1)(A)(i)(IV).
24         38.     Moreover, an IEP must aim to enable the child to make progress. After all, the
25   essential function of an IEP is to set out a plan for pursuing academic and functional
26   advancement. 20 U.S.C. § 1414(d)(1)(A)(i)(I)-(IV). This reflects the broad purpose of the IDEA,
27   an ambitious piece of legislation enacted in response to Congress’s perception that a majority of
28   disabled children in the United States were either totally excluded from schools or were sitting

                                                            10
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 12 of 40



 1   idly in regular classrooms awaiting the time when they were old enough to drop out. Bd. of Educ.
 2   v. Rowley, 458 U. S. 176, 179 (1982) (quoting H. R. Rep. No. 94-332, p. 2 (1975)). A substantive
 3   standard not focused on student progress would do little to remedy the pervasive and tragic
 4   academic stagnation that prompted Congress to act. Endrew F. v. Douglas Cty. Sch. Dist. RE-1,
 5   137 S. Ct. 988, 995-96 (2017).
 6                                          MONITORING DUTY
 7         39.     IDEA mandates that a child with an IEP must have the IEP reviewed “periodically,
 8   but not less frequently than annually, to determine whether the annual goals for the child are
 9   being achieved.” 20 U.S.C. § 1414 (d)(4)(A)(i). Moreover, where there is a lack of expected
10   progress toward the annual goals and in the general education curriculum, the IEP must be revised
11   to reflect updated goals, strategies, and/or resources. Id. § 1414 (d)(4)(A)(ii)(I). School districts
12   must regularly inform parents of their child’s progress toward the annual IEP goals and their child
13   must be reevaluated at their request and every three years. Id. §§ 1414(a)(2)(A)(ii), (B)(ii).
14                                                SECTION 504
15         40.     Section 504 is a federal law that protects individuals with disabilities in programs
16   and activities that receive federal financial assistance. 29 U.S.C. § 794; 34 C.F.R. §§ 104.1, .4.
17   Specifically, Section 504 states that “[n]o otherwise qualified individual with a disability in the
18   United States … shall, solely by reason of her or his disability, be excluded from the participation
19   in, be denied the benefits of, or be subjected to discrimination under any program or activity
20   receiving Federal financial assistance. . . ” 29 U.S.C. § 794(a). Thus, Section 504 applies to all
21   school districts that receive federal financial assistance, including SFUSD. Id. § 794(b)(2); 34
22   C.F.R. § 104.31.
23         41.     According to Section 504’s implementing regulations, school districts must
24   “designate at least one person to coordinate its efforts to comply with this part.” 34 C.F.R. §
25   104.7(a). School districts must provide “appropriate education” to a “qualified handicapped
26   person.” Id. § 104.33. A student with a disability satisfies the definition of a “qualified
27   handicapped person” if the student “(i) has a physical or mental impairment which substantially
28

                                                            11
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 13 of 40



 1   limits one or more major life activities [such as learning or reading], (ii) has a record of such an
 2   impairment, or (iii) is regarded as having such an impairment.” 34 C.F.R. § 104.3(j).
 3             42.   School districts must provide the student who is a “qualified handicapped person”
 4   with an “appropriate education,” which is defined as “regular or special education and related aids
 5   and services that (i) are designed to meet the individual educational needs of handicapped persons
 6   as adequately as the needs of nonhandicapped persons are met, and (ii) are based upon adherence
 7   to procedures that satisfy the requirements of [34 C.F.R.] §§ 104.34, 104.35, and 104.36.” Id. §
 8   104.33(b)(1). School districts are required to provide these students with a “free appropriate
 9   public education” “regardless of the nature or severity of the person’s handicap” and “with
10   persons who are not handicapped to the maximum extent appropriate to the needs of the
11   handicapped person …unless…the education of the person in the regular environment with the
12   use of supplementary aids and services cannot be achieved satisfactorily.” Id. §§ 104.33(a),
13   .34(a).
14             43.   Before determining placement, school districts must evaluate the student who
15   “needs or is believed to need special education or related services before taking any action”
16   regarding the student’s placement in regular education, special education, or any significant
17   change in placement. Id. § 104.35(a). Once a student has been evaluated, school districts must
18   consider data about the student and make placement decisions using information from a variety of
19   sources, create procedures to ensure that the information obtained is documented and carefully
20   considered, ensure that the placement decision is made by a group of people, including those
21   knowledgeable about the student, the evaluation data, and placement options, and ensure that the
22   student is educated with nondisabled peers to the “maximum extent appropriate” for the student.
23   Id. § 104.35(c).
24

25

26
27

28

                                                            12
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 14 of 40



 1         44.     Additionally, Section 504 prohibits school districts from discrimination against
 2   students who meet the definition of a “qualified handicapped person.” Specifically:
 3                 [A] recipient, in providing any aid, benefit, or service, may not,
                   directly or through contractual, licensing, or other arrangements, on
 4                 the basis of handicap: (i) Deny a qualified handicapped person the
                   opportunity to participate in or benefit from the aid, benefit, or
 5                 service; (ii) Afford a qualified handicapped person an opportunity to
                   participate in or benefit from the aid, benefit or service that is not
 6                 equal to that afforded others; (iii) Provide a qualified handicapped
                   person with an aid, benefit, or service that is not as effective as that
 7                 provided to others; (iv) Provide different or separate aid, benefits or
                   services to handicapped persons or to any class of handicapped
 8                 persons with aid, benefits or services that are as effective as those
                   provided to others; … or (vii) Otherwise limit a qualified
 9                 handicapped person in the enjoyment of any right, privilege,
                   advantage or opportunity enjoyed by others receiving an aid, benefit,
10                 or service. Id. §§ 104.4(b)(1)(i)-(iv), (vii).
11         45.     The regulations implementing Section 504 further state:
12                 A recipient may not, directly or through contractual or other
                   arrangements, utilize criteria or methods of administration (i) that
13                 have the effect of subjecting qualified handicapped persons to
                   discrimination on the basis of handicap, (ii) that have the purpose or
14                 effect of defeating or substantially impairing accomplishment of the
                   objectives of the recipient’s program or activity with respect to
15                 handicapped persons, or (iii) that perpetuate the discrimination of
                   another recipient if both recipients are subject to common
16                 administrative control or are agencies of the same state.
17                 Id. § 104.4(b)(4).
18         46.     For aids, benefits or services to be “equally effective,” students who are “qualified
19   handicapped persons” must be given “equal opportunity to obtain the same result, to gain the
20   same benefit, or to reach the same level of achievement, in the most integrated setting appropriate
21   to the person’s needs.” Id. § 104.4(b)(2).
22                                         TITLE II OF THE ADA
23         47.     The ADA mandates that “no qualified individual with a disability shall, by reason
24   of such disability, be excluded from participation in or be denied the benefits of the services,
25   programs, or activities of a public entity, or be subjected to discrimination by any such entity.”
26   42 U.S.C. § 12132.
27         48.     Title II of the ADA applies to all of the activities of public entities, including school
28   districts that provide public education.

                                                            13
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 15 of 40



 1         49.       The implementing regulations to ADA define an individual with a disability as
 2   follows: “(a)(1) Disability means, with respect to an individual: (i) A physical or mental
 3   impairment that substantially limits one or more of the major life activities of such individual; (ii)
 4   A record of such an impairment; or (iii) Being regarded as having such an impairment . . . .”
 5   Id. § 35.108.
 6         50.       The regulations implementing Title II of the ADA state that:
 7                   [a] public entity, in providing any aid, benefit, or service, may not,
                     directly or through contractual, licensing, or other arrangements, on
 8                   the basis of disability . . . (i) Deny a qualified individual with a
                     disability the opportunity to participate in or benefit from the aid,
 9                   benefit, or service; (ii) Afford a qualified individual with a disability
                     an opportunity to participate in or benefit from the aid, benefit, or
10                   service that is not equal to that afforded others; (iii) Provide a
                     qualified individual with a disability with an aid, benefit, or service
11                   that is not as effective in affording equal opportunity to obtain the
                     same result, to gain the same benefit, or to reach the same level of
12                   achievement as that provided to others; (iv) Provide different or
                     separate aids, benefits, or services to individuals with disabilities or
13                   to any class of individuals with disabilities than is provided to others
                     unless such action is necessary to provide qualified individuals with
14                   disabilities with aids, benefits, or services that are as effective as
                     those provided to others; . . . [or] (vii) Otherwise limit a qualified
15                   individual with a disability in the enjoyment of any right, privilege,
                     advantage, or opportunity enjoyed by others receiving the aid,
16                   benefit, or service. Id. § 35.130(b)(1)(i), (ii), (iii), (iv), (vii).
17         51.       Further, “[a] public entity may not, directly or through contractual or other
18   arrangements, utilize criteria or methods of administration:
19                   (i) That have the effect of subjecting qualified individuals with
                     disabilities to discrimination on the basis of disability; (ii) That have
20                   the purpose or effect of defeating or substantially impairing
                     accomplishment of the objectives of the public entity’s program with
21                   respect to individuals with disabilities; or (iii) That perpetuate the
                     discrimination of another public entity if both public entities are
22                   subject to common administrative control or are agencies of the same
                     State.” Id. § 35.130(b)(3).
23

24         52.       Title II of the ADA requires that public entities avoid unnecessary policies,
25   practices, criteria or methods of administration that have the effect or tendency of excluding or
26   discriminating against individuals with disabilities. Id. §§ 35.130(b)(3), (8).
27         53.       Further, “[a] public entity shall administer services, programs, and activities in the
28   most integrated setting appropriate to the needs of qualified individuals with disabilities.” Id. §

                                                             14
                                             CLASS ACTION COMPLAINT
                                Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 16 of 40



 1   35.130(d). This means “a setting that enables individuals with disabilities to interact with
 2   nondisabled persons to the fullest extent possible.” 28 C.F.R. pt. 35, App. B.
 3                                        STATEMENT OF FACTS
 4                                        PLAINTIFF STUDENT A
 5         54.     Student A is a nine year-old, third grade student who attended a public school in
 6   San Francisco. Student A attended this SFUSD elementary school since kindergarten in the 2015-
 7   2016 academic year. Student A has been diagnosed with SLDs in the areas of math, reading
 8   (dyslexia) and visual processing. At all relevant times, she was and is entitled to special
 9   education and related aids and services from SFUSD as a resident of the City and County of San
10   Francisco.
11         55.     Student A has been subjected to discrimination and denial of necessary services and
12   accommodations as a result of, inter alia, (a) Defendants’ failure to properly and timely identify
13   and evaluate students who qualify for special education services; (b) Defendants’ policy and
14   practice of providing only a limited subset of services and accommodations to students with
15   disabilities despite the fact that other additional services and accommodations are necessary; (c)
16   Defendants’ policy and practice of failing to provide the services and accommodations specified
17   in the IEPs of students with disabilities, or of arbitrarily limiting or rationing the amounts of such
18   services or accommodations that are provided to them; and (d) Defendants’ policy and practice of
19   denying procedural safeguards mandated by the IDEA and its regulations.
20         56.     Defendants failed to identify and evaluate Student A in a timely and proper manner
21   as required by applicable law, and as set forth below. Student A always loved books and enjoyed
22   being read to but her parents noticed she lacked interest in pre-reading and writing development.
23   During the Fall of Student A’s first grade year, Student A’s parents suspected that their daughter
24   may have a learning disability and requested an evaluation of Student A. By this time, Student A
25   was identified as reading and writing below grade level and started saying that she does not like
26   reading anymore, called herself “stupid” and began shutting down whenever she had to complete
27   reading assignments. Student A entered the District in the fall of 2015. Student A’s special
28   education evaluation was completed in January 2017. As a result of Defendants’ failure to timely

                                                            15
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 17 of 40



 1   identify and evaluate her disabilities in a timely and proper manner, during the time between the
 2   fall of 2015 and the first half of 2017, Student A was denied services and accommodations that
 3   she needed because of her disabilities and that were necessary to a FAPE.
 4         57.     An initial IEP meeting was held in January 2017 to determine Student A’s
 5   eligibility for special education and related aids and services. At this meeting, Student A’s IEP
 6   team members reviewed her assessments. The IEP team determined that Student A met the
 7   eligibility criteria for a Specific Learning Disability and that she qualified for special education
 8   and related aids and services.
 9         58.     Defendants denied Student A services and accommodations that she needed
10   because of her disabilities and that were necessary to a FAPE, as set forth herein. As specifically
11   stated in her January 2017 IEP, Student A demonstrates an instructional reading level below grade
12   level expectations. Student A’s IEP further stated that she struggles with sensorimotor processing
13   and fine motor skills. Student A’s IEP stated that she would be provided with 90 minutes of
14   literacy intervention per week; 120 minutes per week of paraprofessional support per week to
15   support her writing; 90 minutes per week of math support; and 30 minutes per week of
16   occupational therapy. Student A was provided with no research-based reading interventions that
17   addressed dyslexia. Instead, Student A was placed in a Leveled Literacy Intervention program
18   called Fountas and Pinnell, a general reading intervention provided to all students within SFUSD.
19         59.     In August 2017, Student A was placed in another reading intervention program,
20   S.P.I.R.E. S.P.I.R.E. is a research-based, multisensory program that would provide Student A
21   with the tools she needed to progress and advance in her reading skills. Student A utilized the
22   S.P.I.R.E. program for a few months but after Student A’s teacher went on leave, SFUSD failed to
23   identify or provide another trained staff member to assist Student A. In January 2018, SFUSD
24   informed the parents of Student A that Student A would again be offered group work using the
25   Fountas and Pinnell general reading program provided to all students. During the remainder of
26   2017, Student A was denied aids and services that were necessary because of her dyslexia.
27         60.     As a result of SFUSD’s denial of the aids and services Student A required because
28   of her dyslexia, Student A’s parents were forced to locate and pay for private tutoring for Student

                                                            16
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 18 of 40



 1   A. From November 2016 through December 2017, Student A attended 60-minute tutoring
 2   sessions in reading, two times per week.
 3         61.      Thereafter in July 2017, Student A attended a literacy program in which the case
 4   manager opined that Student A could benefit from individual support in phonics, reading fluency
 5   and writing.
 6         62.      In December 2017, Student A’s parents decided to obtain and pay for an
 7   independent assessment of Student A. Student A’s independent assessment showed that Student
 8   A was well below grade level for reading, writing and math.
 9         63.      In January 2018, Student A began attending a private intensive literacy remediation
10   program using Lindamood-Bell, a research-based reading intervention program for children with
11   dyslexia. Student A has made great progress in her reading skills due to the intensive private
12   reading intervention program using Lindamood-Bell she has been attending.
13         64.      Student A’s January 2018 IEP report stated that Student A demonstrates a Fountas
14   and Pinnell instructional reading level below grade level expectations. Student A’s January 2018
15   IEP report also states that she demonstrates difficulty with math fluency and writing and that she
16   struggles with sensorimotor processing and fine motor skills.
17         65.      As set forth herein, Defendants denied Student A services and accommodations that
18   she needed because of her disabilities and that were necessary to a FAPE. In so doing,
19   Defendants also denied Student A and her parents the procedural safeguards provided by IDEA,
20   as set forth herein. During the January 2018 IEP meeting, the parents of Student A and
21   Defendants could not reach agreement on the goals written into Student A’s IEP. Student A’s
22   parents wanted Student A to achieve grade level goals, but Defendants pushed to set goals for
23   Student A that were less than grade level.
24         66.      Following the January 2018 IEP meeting, SFUSD assigned Student A to a new
25   special education teacher who had no training in working with students with dyslexia and no
26   training on the S.P.I.R.E. program. This new teacher told Parent A that she had to “Google visual
27   processing disorder.”
28

                                                            17
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 19 of 40



 1         67.     As a result of Defendants’ failure to provide Student A with FAPE, and at
 2   significant personal expense, the parents of Student A decided to enroll her in a private school in
 3   San Francisco. However, if SFUSD were to change its policies, procedures and practices so that
 4   they comply with the District’s legal obligations under federal law, Student A would probably
 5   return to SFUSD.
 6                                          PLAINTIFF STUDENT B
 7         68.     Student B is an eight-year-old, second grade student at a SFUSD elementary school.
 8   Student B has been diagnosed with autism and a speech or language impairment. Student B
 9   previously attended three different SFUSD Pre-K programs. He is entitled to special education
10   and related aids and services from SFUSD as a resident of the City and County of San Francisco.
11   At all relevant times, Student B has resided within the jurisdiction of SFUSD.
12         69.     Student B has been subjected to discrimination and denial of necessary services and
13   accommodations as a result of, inter alia: (a) Defendants’ failure to properly and timely identify
14   and evaluate students who qualify for special education services; (b) Defendants’ policy and
15   practice of providing only a limited subset of services and accommodations to students with
16   disabilities despite the fact that other additional services and accommodations are necessary; (c)
17   Defendants’ policy and practice of failing to provide the services and accommodations specified
18   in the IEPs of students with disabilities, or of arbitrarily limiting or rationing the amounts of such
19   services or accommodations that are provided to them; and (d) Defendants’ policy and practice of
20   denying procedural safeguards mandated by the IDEA and its regulations.
21         70.     Defendants failed to timely and properly identify and evaluate Student B with
22   respect to his disabilities, and as a result he was denied services and accommodations that he
23   needed for his disabilities and that were necessary to a FAPE as set forth below. Student B was
24   diagnosed with autism at the age of two. From the age of two until he started pre-K at SFUSD,
25   Student B received services, including Applied Behavior Analysis, through Golden Gate Regional
26   Center. Due to his disability, Student B has delayed speech, sensory processing issues and gross
27   and fine motor issues.
28

                                                            18
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 20 of 40



 1         71.     During Pre-K, Student B received some services from SFUSD such as basic speech
 2   therapy and physical therapy. Student B’s parents also requested occupational therapy and
 3   behavioral services from SFUSD because he was not verbal and was not socializing with the other
 4   children. During an IEP meeting, Student B’s parents were told that Defendants would not
 5   provide occupational therapy and behavioral services for Student B because Defendants did not
 6   feel he was eligible. Defendants continue to deny behavioral services, including Applied
 7   Behavior Analysis services, for Student B.
 8         72.     Defendants denied Student B services and accommodations that he needed because
 9   of his disabilities and that were necessary to a FAPE as set forth herein. When Defendants denied
10   Student B behavioral services, the parents of Student B requested one-on-one time with a
11   paraprofessional. Defendants denied this request on the asserted basis that he was not eligible
12   because other services were adequate to address his needs. Because Student B was not provided
13   with a one-on-one paraprofessional, he could not – and still cannot – fully participate in the
14   classroom experience such as group activities and socializing with peers. In addition, a one-on-
15   one paraprofessional would support Student B on tasks such as climbing, manipulation of objects,
16   puzzles, arts and crafts, and assisting with school performances requiring that he simultaneously
17   sing and dance which Student B cannot do independently. Therefore, Student B cannot fully
18   participate on an equal basis as his non-disabled peers as required by applicable law.
19         73.     During the time in which he has been enrolled in SFUSD, Student B has been
20   consistently denied occupational therapy services. Instead, the parents of Student B were told that
21   “PT will take care of it.” However, PT and OT are distinct services that address different
22   limitations and problems and are not interchangeable. Student B requires occupational therapy to
23   assist with bilateral coordination and gross motor skills such as jumping, skipping, catching and
24   throwing a ball.
25         74.     Student B’s parents had to request an independent educational evaluation (“IEE”) in
26   order to obtain occupational therapy. The parents of Student B had to wait months for the IEE
27   because Defendants have a list of “approved vendors” for independent evaluations and unless the
28   provider is on the “approved list,” parents have to pre-pay thousands of dollars for the

                                                           19
                                           CLASS ACTION COMPLAINT
                              Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 21 of 40



 1   independent evaluation. The parents of Student B were required to have six IEP meetings to
 2   challenge SFUSD’s refusal to provide basic services such as occupational therapy and physical
 3   therapy. During the IEP meetings, district officials asserted that because Student B was doing
 4   well academically, he did not need special education and related services.
 5         75.     Defendants have denied Student B a FAPE and denied Student B and his parents
 6   the procedural safeguards provided by IDEA. Because Defendants consistently denied
 7   occupational therapy services to Student B, the parents of Student B arranged for him to receive
 8   private occupational therapy services, at their own expense, beginning in the Spring of 2017.
 9   Student B attends private occupational therapy services once per week which have resulted in a
10   dramatic improvement in Student B’s ability to complete basic tasks such as climbing, writing
11   and catching a ball.
12         76.     As part of Student B’s IEP, Defendants were required to provide him with extended
13   school year services. During the Summer of 2018, Student B was placed at a SFUSD elementary
14   school with other students who receive special education and related services. Student B was
15   placed in a special day class for children with autism in kindergarten through third grade.
16         77.     Because Student B’s extended school year program grouped students in different
17   grade levels together in a single classroom, Student B regressed academically and started to
18   engage in “baby talk” and infantile language. During the summer of 2018, Student B did not
19   make any academic progress towards meeting his IEP goals, and, in fact, regressed.
20         78.     Because of the District’s ongoing refusal to provide accommodations regarding
21   socialization and speech services, the parents of Student B, at their own expense, engaged an
22   independent childhood educator to assist Student B with socialization and speech services.
23   Student B’s parents have incurred substantial monetary costs in doing so. Because the parents of
24   Student B have independently engaged and paid for this outside service, Student B has made
25   gains in both his socialization and speech.
26         79.     Student B has exhibited social and behavioral problems related to his autism such as
27   rigidity in his behavior, an unwillingness to engage in new activities and non-participation in class
28   or interaction with his peers. Student B’s parents have repeatedly requested services to address

                                                           20
                                           CLASS ACTION COMPLAINT
                              Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 22 of 40



 1   these issues, but Defendants have refused to provide autism-specific services. In refusing to
 2   provide autism-specific services, Defendants have asserted that the resource specialist can provide
 3   assistance with socialization and behavior. However, the resource specialist does not provide
 4   socialization or behavior support and Student B continues to experience anxiety, isolation and
 5   nervousness, all of which remain unaddressed by Defendants.
 6                                        PLAINTIFF STUDENT C
 7         80.     Student C is a seven year-old, first grade student enrolled at a public school in San
 8   Francisco. Student C has been diagnosed with autism and a speech or language impairment.
 9   Student C has attended this SFUSD elementary school since he started kindergarten in the 2017-
10   2018 academic year. Student C previously attended two different SFUSD Pre-K programs. He is
11   entitled to special education and related aids and services from SFUSD as a resident of the City
12   and County of San Francisco. At all relevant times, Student C resided within the jurisdiction of
13   SFUSD.
14         81.     Student C has been subjected to discrimination and denial of necessary services and
15   accommodations as a result of, inter alia, (a) Defendants’ failure to properly and timely identify
16   and evaluate students who qualify for special education services; (b) Defendants’ policy and
17   practice of providing only a limited subset of services and accommodations to students with
18   disabilities despite the fact that other additional services and accommodations are necessary; (c)
19   Defendants’ policy and practice of failing to provide the services and accommodations specified
20   in the IEPs of students with disabilities, or of arbitrarily limiting or rationing the amounts of such
21   services or accommodations that are provided to them; and (d) Defendants’ policy and practice of
22   denying procedural safeguards mandated by the IDEA and its regulations.
23         82.     At the age of 18 months, Student C started receiving speech therapy, occupational
24   therapy, physical therapy and Applied Behavior Analysis through Golden Gate Regional Center.
25         83.     Defendants failed to identify and evaluate Student B in a timely and proper manner
26   with respect to his disabilities. As a result, he was denied services and accommodations that he
27   needed for his disabilities and that were necessary to a FAPE as set forth below. When Student C
28   turned two and a half years old, Student C’s parents asked Defendants for an evaluation of

                                                            21
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 23 of 40



 1   Student C. Student C tested on the autism spectrum, but SFUSD refused to provide him services
 2   based on an autism diagnosis. Instead, Student C received occupational therapy, physical therapy
 3   and speech therapy based only on Student C’s diagnosis of a speech or language impairment.
 4   Student C was denied behavioral services and autism-specific services such as Applied
 5   Behavioral Analysis therapy.
 6         84.     The parents of Student C were forced to attend three IEP meetings in order to get
 7   approved to obtain an IEE to demonstrate to Defendants that Student C was indeed autistic and
 8   required special education services. Student C’s parents initially requested an IEE during
 9   Summer 2015. The parents of Student C had to wait until December 2015 for the IEE report and
10   pre-pay thousands of dollars for the independent evaluation. During this time, Student C was
11   deprived of critical services that he was entitled to and that would have benefitted him, including
12   but not limited to behavioral support such as Applied Behavior Analysis and paraprofessional
13   support.
14         85.     Defendants have denied Student C a FAPE and have denied Student C and his
15   parents the procedural safeguards provided by IDEA as set forth below. Even after the parents of
16   Student C received the independent diagnosis of autism, Defendants still refused to identify him
17   as autistic, identifying him instead as merely having a “speech delay.”
18         86.     Student C has consistently been denied academic support. He was unable to write
19   his name until the second-half of kindergarten. In addition, Student C does not know all the
20   alphabet and can barely count to 10. On a standardized education test, Student C scored in the
21   bottom 1% in basic reading skills and in the bottom 2% in academic skills. He lags far behind his
22   peers. Despite repeated requests by his parents that he receive academic supports in math and
23   language development that are necessary to address these deficiencies, the District has failed and
24   refused to provide these services. Moreover, the District has denied requests by Student C’s
25   parents that he be tested for a suspected learning disability on the purported basis that Student C
26   has not been identified as having a learning disability. In fact, Student C’s parents were told that
27   these issues could not be addressed until Student C enters the third grade, thus denying Student C
28

                                                            22
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 24 of 40



 1   a FAPE. If Student C continues to be denied academic support services, he will fall even further
 2   behind his peers and will not learn how to read.
 3         87.        Student C also had behavioral problems related to his autism including difficulty
 4   participating in circle time and completing class projects. While he receives limited
 5   paraprofessional support for part of the day, Student C has not received any autism-specific
 6   services, such as Applied Behavior Analysis therapy, to address these issues. As a result, he
 7   continues to experience problems related to attention, project completion and meaningful class
 8   participation.
 9         88.        The parents of Student C have obtained and pay for private occupational therapy
10   sessions because Defendants refuse to provide more than 30 minutes of occupational therapy per
11   week on the purported basis that 30 minutes is “the standard” and the Least Restrictive
12   Environment for Student C. Student C’s parents have witnessed firsthand the positive effects that
13   the additional occupational therapy sessions have had on Student C’s skills and abilities, including
14   valuable skills such as throwing a ball, holding a pencil and buttoning up a shirt.
15                                               PLAINTIFF STUDENT D
16         89.        Student D is a twelve year-old, sixth grade student at a public school in San
17   Francisco. Student D has been diagnosed with a SLD in the areas of reading (dyslexia). Student
18   D previously attended two SFUSD elementary schools. She is entitled to special education and
19   related aids and services from SFUSD as a resident of the City and County San Francisco. At all
20   relevant times, Student D resided within the jurisdiction of SFUSD.
21         90.        Student D has been subjected to discrimination and denial of necessary services and
22   accommodations as a result of, inter alia, (a) Defendants’ failure to properly and timely identify
23   and evaluate students who qualify for special education services; (b) Defendants’ policy and
24   practice of providing only a limited subset of services and accommodations to students with
25   disabilities despite the fact that other additional services and accommodations are necessary; (c)
26   Defendants’ policy and practice of failing to provide the services and accommodations specified
27   in the IEPs of students with disabilities, or of arbitrarily limiting or rationing the amounts of such
28

                                                              23
                                              CLASS ACTION COMPLAINT
                                 Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 25 of 40



 1   services or accommodations that are provided to them; and (d) Defendants’ policy and practice of
 2   denying procedural safeguards mandated by the IDEA and its regulations.
 3         91.     Defendants failed to timely and properly identify and evaluate Student B with
 4   respect to her disabilities, and as a result she was denied services and accommodations that she
 5   needed for her disabilities and that were necessary to a FAPE as set forth below. When Student D
 6   was in the first grade, she was referred by her teacher to a reading intervention program (“reading
 7   club”). Student D was identified as a good candidate for reading club because she was not
 8   performing at grade level for reading and writing. Student D attended reading club twice a week
 9   for 20-30 minutes.
10         92.     By the middle of second grade, Student D’s teacher determined that Student D
11   “graduated” from reading club. Student D’s parents were told that Student D had made some
12   progress, would not make additional progress, and would not benefit from reading club any
13   longer.
14         93.     In the second grade, Student D was also identified as a candidate for both group and
15   one-on-one emotional learning support. She participated in emotional learning support sessions
16   during which she would meet with the school social worker and discuss her feelings and to relax
17   from the stress of school. These group and individual emotional support sessions were later
18   discontinued purportedly due to funding issues.
19         94.     Student D was consistently placed in the lower performing groups academically in
20   school. Student D’s parents were told during parent-teacher conferences that she is “just slower,”
21   “a nice kid,” and “shy.”
22         95.     Due to a large drop in her confidence and self-esteem resulting from her relatively
23   poor academic performance caused by Defendants’ failure to provide the services and
24   accommodations necessary for her disabilities, Student D also started having more difficulties
25   with friendships and often felt alone and isolated.
26         96.     In November 2017, Student D’s parents requested a psychoeducational assessment
27   for Student D’s sibling who was subsequently diagnosed with dyslexia. Because Student D’s
28   parents understood that dyslexia is genetic, Student D’s parents requested a psychoeducational

                                                             24
                                             CLASS ACTION COMPLAINT
                                Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 26 of 40



 1   assessment of Student D in December 2017 to determine eligibility for special education and
 2   related services.
 3         97.     In December 2017, Student D started therapy to help with anxiety and low self-
 4   esteem and confidence.
 5         98.     In February 2018, Defendants completed an initial psychoeducational assessment of
 6   Student D. Based on the assessment, Student D was determined to meet the eligibility criteria for
 7   a Specific Learning Disability. The psychoeducational report states that Student D demonstrates a
 8   normative weakness in academic achievement in reading comprehension, reading fluency, and
 9   written expression and that she demonstrates a processing deficit in cognitive abilities.
10         99.     Defendants have denied Student D a FAPE and have denied Student D’s parents the
11   procedural safeguards required by IDEA as set forth below. Student D’s initial IEP meeting was
12   scheduled in February 2018. Student D’s IEP report states that she requires assistive technology
13   devices and/or services to support fluency, comprehension and written expression needs and
14   goals, including access to AT tools: audiobooks, Text-to-Speech, Speech-To-Text and word
15   prediction for spelling and writing. Despite the foregoing, no assistive technology services or
16   devices were provided to Student D by SFUSD while she was enrolled at her elementary school.
17         100.    Since implementing Student D’s IEP, Defendants did not meet or consistently work
18   towards the goals written into Student D’s IEP report. For example, Student D did not receive
19   books on tape or recorded books and did not receive a calculation device.
20         101.    In addition, SFUSD failed to allocate the appropriate time to meet Student D’s
21   goals. The parents of Student D repeatedly had to ask the resource specialist to work with Student
22   D. On many occasions, the resource specialist had meetings and could not meet with Student D.
23   When there were field trips, standardized testing or other events, SFUSD did not make up the
24   time for which Student D was required to receive specialized academic instruction. Student D
25   would have to meet with the resource specialist during lunch so that she could get time with the
26   teacher.
27         102.    Defendants failed to provide or ensure that Student D’s teachers had sufficient
28   training and staff support to implement the services, accommodations and goals written into

                                                           25
                                           CLASS ACTION COMPLAINT
                              Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 27 of 40



 1   Student D’s IEP. Rather, Student D’s teachers often expected the resource specialist to be
 2   primarily responsible for progress towards Student D’s goals.
 3         103.    Because of Defendants’ failure to provide the required support and services to
 4   Student D, the parents of Student D have paid substantial amounts of their own money for private
 5   math and reading and writing tutors to ensure that Student D can progress academically and to
 6   assist with her anxiety and low self-esteem.
 7         104.    Defendants missed the indicators that Student D had a disability as early as the first
 8   grade. Defendants never referred Student D for an evaluation to determine whether she would
 9   qualify for special education and related aids and services. Due to SFUSD’s failure to properly
10   refer Student D for an evaluation, Student D lost many years of special education and related
11   services that would have allowed her to progress academically and socially. Moreover,
12   Defendants have routinely failed and refused to provide Student D with services and
13   accommodations to which she is entitled and that were necessary to a FAPE.
14                                            PLAINTIFF STUDENT E
15         105.    Student E is an eight year-old, third grade student at a public school in San
16   Francisco. Student E has been diagnosed with a SLD in the areas of reading (dyslexia). Student
17   E has attended this SFUSD elementary school since she started kindergarten in the 2015-2016
18   academic year. She is entitled to special education and related aids and services from SFUSD as a
19   resident of the City and County San Francisco. At all relevant times, Student E resided within the
20   jurisdiction of SFUSD.
21         106.    Student E has been subjected to discrimination and denial of necessary services and
22   accommodations as a result of, inter alia, (a) Defendants’ policy and practice of providing only a
23   limited subset of services and accommodations to students with disabilities despite the fact that
24   other additional services and accommodations are necessary; (b) Defendants’ policy and practice
25   of failing to provide the services and accommodations specified in the IEPs of students with
26   disabilities, or of arbitrarily limiting or rationing the amounts of such services or accommodations
27   that are provided to them; and (c) Defendants’ policy and practice of denying procedural
28   safeguards mandated by the IDEA and its regulations.

                                                           26
                                           CLASS ACTION COMPLAINT
                              Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 28 of 40



 1         107.    Defendants failed to identify and evaluate Student E in a timely and proper manner
 2   as required by applicable law, and as set forth below. In February 2018, Defendants completed an
 3   initial psychoeducational assessment of Student E. Based on the assessment, Student E was
 4   determined to meet the eligibility criteria for a Specific Learning Disability. Student E’s
 5   disabilities, however, had manifested during the two years prior to her initial assessment including
 6   Student E not meeting reading and writing standards and outcomes, challenges with decoding
 7   words and being referred to a reading intervention program by her teacher. Student E was
 8   consistently placed in the lower performing groups. Further, when Student E’s parents raised the
 9   issue of dyslexia, they were told by District personnel that assessing Student E too early would
10   not show a large enough discrepancy in her educational achievement, that she would not qualify
11   for a SLD, and that Student D would not then be able to be assessed at a later date. As a result of
12   Defendants’ failure to identify and evaluate Student E is a timely and proper manner, she was
13   denied services and accommodations that she needed because of her disabilities and that were
14   necessary to a FAPE.
15         108.    In January 2019, Student E’s IEP report stated that Student E requires Speech to
16   text support to address her dyslexia, which greatly affects her writing speed through spelling
17   errors. Student E’s IEP report required the District to provide 95 minutes per week of reading
18   group, 45 minutes per week of math group, and 30 minutes per week of writing group. Student
19   E’s IEP also required push in and pull out services to support reading, writing and math and that
20   the District provide 65 minutes per week of individual reading support, 35 minutes per week of
21   individual writing support and 30 minutes per week of individual math support.
22         109.    Defendants have routinely failed to provide the services and accommodations
23   specified in Student E’s IEP. SFUSD failed to allocate the appropriate time to meet Student E’s
24   goals. The parents of Student E repeatedly had to ask the resource specialist to work with Student
25   E. On many occasions, the resource specialist had meetings and could not meet with Student E.
26   When there were field trips, standardized testing or other events, SFUSD did not make up the
27   time for which Student E was required to receive specialized academic instruction.
28

                                                           27
                                           CLASS ACTION COMPLAINT
                              Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 29 of 40



 1         110.    Defendants failed to provide or ensure that Student E’s teachers had sufficient
 2   training and staff to implement the services, accommodations and goals written into her IEP.
 3   Rather, Student E’s teachers often expected the resource specialist to progress towards Student
 4   E’s goals.
 5         111.    Based on assessments completed by the resource specialist, Student E was placed in
 6   a group that was below Student E’s curriculum level. However, when the parents of Student E
 7   inquired about moving her to a different group that was in line with Student E’s academic
 8   performance and the school’s own assessments, they were told that it was not “convenient” to
 9   move her to a different group, and she continued in a group that was below her level for several
10   months until it was convenient to move her to another group which was consistent with her
11   assessments and abilities.
12         112.    Defendants have denied Student E a FAPE and have denied Student E and his
13   parents the procedural safeguards provided by IDEA as set forth herein. Because SFUSD has not
14   implemented the specialized academic instruction time, services and accommodations stated in
15   Student E’s IEP report, the parents of Student E have been forced to pay out of their own funds
16   for private, outside support in order to give Student E an opportunity to progress academically.
17                   DEFENDANTS’ UNLAWFUL POLICIES AND PRACTICES
18         113.    Defendants’ policies and practices violate the IDEA, Section 504 and the ADA in at
19   least the following ways:
20         114.    Defendants’ failure to properly and timely identify students who qualify for
21   special education services. Defendants have systematically declined and failed to timely
22   identify, evaluate and provide appropriate interventions and accommodations to students with
23   disabilities. Defendants have failed to put into effect policies, procedures and programs that
24   ensure that all students with suspected disabilities are timely identified, located, evaluated and
25   provided appropriate special education and related aids and services, and monitored to ensure
26   FAPE. For example, Defendants maintain policies and practices that, inter alia, actively
27   discourage parents from requesting evaluations or requesting particular services or
28   accommodations, often forcing families to seek private evaluations at their own expense, if they

                                                              28
                                              CLASS ACTION COMPLAINT
                                 Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 30 of 40



 1   can. Students with disabilities can only progress through school if they are identified early and
 2   provided the necessary, appropriate and required interventions and accommodations.
 3         115.    Defendants’ policy and practice of rationing specialist services needed by
 4   students with disabilities. Defendants have a policy and practice of rationing services in the
 5   areas of literacy and/or reading, occupational therapy, speech and language therapy, physical
 6   therapy, and other services in order to comply with arbitrary and unnecessary budget limitations.
 7   By doing so, Defendants fail to ensure the provision of related services that a student with a
 8   disability may need in order to benefit from their education. Defendants’ deprivation of
 9   educational services, through the rationing of specialist services, has a lasting detrimental impact
10   on a student’s ability to progress academically.
11         116.    Defendants’ policy and practice of providing a one-size-fits-all or limited
12   “menu” of accommodations or services. Defendants have a policy and practice of offering
13   students with disabilities only a limited selection of potential reasonable accommodations and
14   services, and do not pro-actively disclose to parents and their children the full range of potential
15   reasonable accommodations and services that are available to provide effective educational
16   opportunities and progress to them. To receive FAPE, students with disabilities typically require
17   special education services, such as appropriately intensive research-based interventions, related
18   services, supplementary aids and services, and curricular accommodations and modifications as
19   provided by law. Defendants employ blanket policies or practices that set services and delivery
20   by rules or other administrative criteria as opposed to individualized determinations based on the
21   disclosure to the parents and students with disabilities of the full range of potential reasonable
22   accommodations and services that are available to address students’ disabilities. Such
23   discriminatory policies and practices result in a denial of FAPE.
24         117.    Defendants’ policy and practice of imposing arbitrary limits or ceilings on the
25   amount of certain types of services and accommodations. Defendants have a policy and
26   practice of using pre-set limits on the number of minutes or amount of time for which a particular
27   type of service or accommodation is provided to students with disabilities. For example, students
28   with disabilities are arbitrarily limited to a maximum of 30 minutes or 45 minutes of certain types

                                                            29
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
          Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 31 of 40



 1   of services without regard to whether such arbitrary limits are sufficient to meet the educational
 2   needs of students with disabilities, thus denying FAPE. Services should be provided based on a
 3   student’s individual educational needs for services that are sufficient to ensure progress within the
 4   meaning of applicable law. Moreover, as a result of Defendants’ policy and practice of imposing
 5   pre-determined and arbitrary limits on the amount of services and accommodations provided to
 6   students with disabilities, parents of students with disabilities are denied their right to
 7   meaningfully participate in the development and implementation of the student’s IEP and services
 8   based on an individual assessment of the amount of accommodations and services that are
 9   necessary to provide a FAPE to their children.
10          118.    Defendants’ failure and refusal to commit sufficient resources for its special
11   education program. Defendants systemically fail to provide staff members who are qualified
12   and trained in meeting the needs of students with disabilities. Defendants’ staffing deficiencies
13   are well-known, and are widespread. Because of Defendants’ failure to employ a sufficient
14   number of qualified and trained special education teachers, specialists and paraprofessionals,
15   many students are not receiving the mandatory services set forth in their IEPs. For example,
16   Defendants routinely fail to provide students with dyslexia with properly trained and qualified
17   reading specialists, and routinely fail to provide qualified and trained paraprofessionals for
18   students with disabilities who need one-to-one aides.
19          119.    Defendants’ failure to provide safeguards to students and their parents.
20   Defendants routinely fail to ensure that students with disabilities and their parents are provided
21   procedural safeguards mandated by the IDEA and its regulations. For example, Defendants
22   consistently fail to provide the required written notice to parents when it refuses to evaluate and
23   appropriately serve students with disabilities. Defendants further fail to ensure that parents are
24   afforded an opportunity to meaningfully participate in decisions regarding evaluations, eligibility,
25   and the development of their child’s IEP.
26   //
27

28

                                                            30
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 32 of 40



 1                                         CLASS ALLEGATIONS
 2          120.    The named Plaintiffs bring this action on behalf of themselves and all persons
 3   similarly situated and seek class certification pursuant to Federal Rule of Civil Procedure 23(b)(2)
 4   as set forth below.
 5          121.    Class Definition. Plaintiffs seek to represent the following class: All students
 6   within the jurisdiction of San Francisco Unified School District who have or may have disabilities
 7   and who have been or will be subject to the District’s policies and procedures regarding the
 8   identification and evaluation of students with disabilities and the provision of services and/or
 9   accommodations to such students under the Individuals with Disabilities Education Act, Section
10   504 of the Rehabilitation Act of 1973 and/or Title II of the Americans with Disabilities Act of
11   1990 during the class period.
12          122.    The class period is defined as commencing two years prior to the filing of this
13   action through the present.
14          123.    Excluded from the above-referenced class are any judges assigned to hear this case
15   (or any spouse or family member of any assigned judge).
16          124.    Impracticability of Joinder (Numerosity of the Class). The members of the
17   proposed class are so numerous that joinder of all such persons is impracticable and the
18   disposition of their claims in a class action is a benefit both to the parties and to this Court.
19   Defendants’ own records and information show that the class consists of approximately 7,000
20   students who reside in San Francisco. Accordingly, Defendants’ policies and practices regarding
21   students with disabilities impact thousands of current and future students.
22          125.    Questions of Fact and Law Common to the Class. All members of the class have
23   been and continue to be denied their civil rights because of the violations of the IDEA, Section
24   504 and/or the ADA alleged herein. There are questions of law and fact common to the class
25   defined above, namely with Defendants’ policies, procedures and practices regarding the
26   identification, evaluation, eligibility determination, provision of special education and related
27   services, and monitoring of student progress to determine effectiveness of services provided and
28   need for further evaluation and/or revision to their IEPs or 504 Plans, violate IDEA, Section 504

                                                            31
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 33 of 40



 1   and the ADA. Questions of law and fact common to the class include, but are not limited to, the
 2   following:
 3                 a. Whether Defendants’ policies, procedures and practices regarding the
 4                    identification and evaluation of students with disabilities comply with the
 5                    requirements of the IDEA, Section 504 and/or the ADA;
 6                 b. Whether Defendants’ policy and practice of rationing specialist services needed
 7                    by students with disabilities complies with the requirements of the IDEA,
 8                    Section 504 and/or the ADA;
 9                 c. Whether Defendants’ policy and practice of providing a one-size-fits-all or
10                    limited “menu” of accommodations or services to students with disabilities
11                    complies with the requirements of the IDEA, Section 504 and/or the ADA;
12                 d. Whether Defendants’ policy and practice of imposing arbitrary across-the-board
13                    limits or ceilings on the amount of particular types of services or
14                    accommodations provided to students with disabilities without regard for the
15                    need for such services and accommodations by the class members complies with
16                    the requirements of the IDEA, Section 504 and/or the ADA;
17                 e. Whether Defendants’ policy and practice of failing and refusing to commit
18                    sufficient financial and personnel resources to its special education program to
19                    meet the aggregate needs of the class members for such services and
20                    accommodations complies with the requirements of the IDEA, Section 504
21                    and/or the ADA;
22                 f. Whether Defendants’ policies, procedures and practices regarding providing
23                    services and accommodations to students with disabilities comply with the
24                    procedural safeguards mandated by the IDEA and its regulations;
25                 g. Whether Defendants, by their actions and omissions alleged herein, have
26                    engaged in a policy, pattern and/or practice of discrimination against Plaintiffs
27                    and the putative class members in violation of the IDEA, Section 504 and/or the
28                    ADA;

                                                          32
                                          CLASS ACTION COMPLAINT
                             Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 34 of 40



 1                  h. Whether the Plaintiffs and the putative class members have been injured; and
 2                  i. Whether the Plaintiffs and the members of the putative class are entitled to
 3                      declaratory and/or injunctive relief, and the nature of such relief.
 4          126.    Typicality. The claims of the named Plaintiffs are typical of those of the proposed
 5   class. Each of the named Plaintiffs is an individual with a disability that qualifies him or her as
 6   eligible for special education and related services under IDEA, Section 504 and/or the ADA.
 7   Further, Plaintiffs have been and are being denied their right to a FAPE by Defendants. Plaintiffs’
 8   claims are typical of the claims of the proposed class in the following ways: 1) Plaintiffs are
 9   members of the proposed classes; 2) Plaintiffs’ claims arise from the same policies, procedures,
10   practices and course of conduct on the part of Defendants; 3) Plaintiffs’ claims are based on the
11   same legal and remedial theories as those of the proposed class and involve similar factual
12   circumstances; 4) the injuries suffered by the named Plaintiffs are similar to the injuries suffered
13   by the proposed class members; and 5) the relief sought herein will benefit the named Plaintiffs
14   and all class members alike.
15          127.    Adequacy. The named Plaintiffs will fairly and adequately represent the interests of
16   the classes. They have no interests adverse to the interests of other members of the class and have
17   retained counsel who are competent and experienced in litigating complex class actions, including
18   large-scale disability rights class action cases.
19          128.    The Class Meets the Requirements of Federal Rule of Civil Procedure 23(b)(2).
20   Defendants have acted and refused to act on grounds generally applicable to the class, making the
21   declaratory and injunctive relief sought on behalf of the class as a whole appropriate.
22          129.    Exhaustion of Administrative Remedies Would Be Futile. Plaintiffs cannot
23   exhaust their educational due process administrative remedies because it would be futile and
24   impossible to do so. Exhaustion through individual due process claims is impossible because the
25   harms that the individual Plaintiffs allege and the remedies they seek are systemic and impact both
26   the named Plaintiffs and all of the putative class members. Systemic deficiencies are not capable
27   of review in a particular student’s due process claim, nor is systemic relief available as a remedy in
28   such a case. Thus, any effort to exhaust for the individual Plaintiffs would be futile.

                                                            33
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 35 of 40



 1                                           LEGAL CLAIMS
                                           First Claim for Relief
 2                            Violations of the IDEA, U.S.C. §§ 1400, et seq.,
                                             34 C.F.R. Pt. 300
 3                             (On Behalf of All Plaintiffs, Class Members)
 4          130.    Plaintiffs incorporate the preceding paragraphs of this Complaint as if set forth in
 5   full herein.
 6          131.    IDEA mandates that students with disabilities, between ages 3 and 21, have access
 7   to a FAPE. 20 U.S.C. § 1412(a)(1)(A). Students with suspected disabilities are entitled to a full
 8   and individual evaluation under IDEA. Id. § 1412(a)(7), 20 U.S.C. §§ 1414(a)- (b). Upon
 9   evaluation and determination of eligibility for special education and related services, IDEA
10   mandates the development and subsequent monitoring of a specially designed IEP to ensure that
11   appropriate educational services, including specialized instruction, such as appropriately intensive
12   research-based reading interventions, related services, supplementary aids and services, based on
13   peer-reviewed research to the extent practicable; accommodations and modifications, assistive
14   technology and accessible materials are provided to students with disabilities as needed to ensure
15   a FAPE in the LRE. 20 U.S.C. § 1414(d). Child and parental input must be taken into account.
16   Id. § 1414 (a)(1)(D), (b); 34 C.F.R. Pt. 300.
17          132.    All Plaintiffs and Class Members are or may be a “child with a disability” within
18   the meaning of applicable law and need or may need special education and related services.
19          133.    Defendants are recipients of federal funds under the IDEA sufficient to invoke
20   coverage under the IDEA. 20 U.S.C. § 1412(a).
21          134.    As set forth above, Defendants’ policies and practices regarding students with
22   disabilities constitute a persistent and systemic failure to meet the requirements of IDEA.
23          135.    Thus, Defendants have deprived each Plaintiff and has or may deprive the Class
24   Members of a FAPE.
25          136.    As a direct and proximate result of Defendants’ violations, each Plaintiff has
26   suffered, and Class Members suffer or may suffer, irreparable harm, including substantial losses
27   of educational opportunities.
28

                                                            34
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 36 of 40



 1             137.   No administrative remedy exists under IDEA or its implementing regulations to
 2   address these wholesale and systemic violations by Defendants.
 3             138.   Due to Defendants’ ongoing violations of IDEA and implementing regulations,
 4   injunctive and declaratory relief are appropriate remedies.
 5             139.   WHEREFORE, Plaintiffs and the putative Class pray for relief as set forth below.
 6                                    SECOND CLAIM FOR RELIEF
                                  Violations of Section 504, 29 U.S.C. § 794
 7                                            34 C.F.R. Pt. 104
                                 (On Behalf of All Plaintiffs, Class Members)
 8

 9             140.   Plaintiffs incorporate the preceding paragraphs of this Complaint as if set forth in
10   full herein.
11             141.   Section 504 provides in relevant part: “No otherwise qualified individual with a
12   disability . . . shall, solely by reason of her or his disability, be excluded from the participation in,
13   be denied the benefits of, or be subjected to discrimination under any program or activity
14   receiving Federal financial assistance . . . .” 29 U.S.C. § 794(a); see 34 C.F.R. §§ 104.4(b), .21,
15   .43(a).
16             142.   Section 504 mandates that a student who is eligible for special education and
17   related services under Section 504 is entitled to receive FAPE. 34 C.F.R. § 104.33.
18             143.   All Plaintiffs are and Class Members are or may be qualified individuals with
19   disabilities within the meaning of Section 504 and are or may be otherwise qualified to participate
20   in or receive benefits from Defendants’ programs or activities. 29 U.S.C. § 794(a).
21             144.   Defendants have been and are a recipient of federal financial assistance sufficient to
22   invoke the coverage of Section 504. Id. § 794(b)(3).
23             145.   As set forth above, Defendants’ policies and practices regarding students with
24   disabilities constitute a persistent and systemic failure to meet the requirements of Section 504
25   and discriminate against all Plaintiffs and Class Members, solely by reason of their disability in
26   violation of Section 504.
27             146.   Thus, Defendants have deprived each Plaintiff and have or may deprive Class
28   Members of a FAPE.

                                                              35
                                              CLASS ACTION COMPLAINT
                                 Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 37 of 40



 1          147.    As a direct and proximate result of Defendants’ violations, Plaintiffs have suffered,
 2   and Class Members suffer or may suffer, irreparable harm, including substantial losses of
 3   educational opportunities.
 4          148.    Due to Defendants’ ongoing violations of Section 504 and implementing
 5   regulations, injunctive and declaratory relief are appropriate remedies.
 6          149.    WHEREFORE, Plaintiffs and the putative Class pray for relief as set forth below.
 7                                   THIRD CLAIM FOR RELIEF
                       Disability Discrimination - Violation of Title II of the ADA
 8                                      42 U.S.C. §§ 12131, et seq.
                                            28 C.F.R. § 35.130
 9                            (On Behalf of All Plaintiffs, Class Members)
10          150.    Plaintiffs incorporate the preceding paragraphs of this Complaint as if set forth in
11   full herein.
12          151.    Title II of the ADA mandates that “no qualified individual with a disability shall, by
13   reason of such disability, be excluded from participation in or be denied the benefits of services,
14   programs, or activities of a public entity, or be subjected to discrimination by such entity.” 42
15   U.S.C. § 12132; see 28 C.F.R. §§ 35.130(a), (b)(1)-(3), (b)(7)-(8), (d).
16          152.    Each Defendant is either a public entity subject to Title II of the ADA or an official
17   responsible for supervising the operations of a public entity subject to Title II of the ADA. 42
18   U.S.C. § 12131(1).
19          153.    All Plaintiffs are, and all Class Members are or may be, qualified individuals with
20   disabilities within the meaning of Title II of the ADA and meet the essential eligibility
21   requirements for the receipt of services, programs, or activities of Defendants. Id. § 12131(2).
22          154.    As set forth above, Defendants’ practices regarding students with learning
23   disabilities constitute a persistent and systemic failure to meet the requirements of Title II of the
24   ADA and discriminate against all Plaintiffs and Class Members, by reason of their disability in
25   violation of the requirements of the ADA by denying all Plaintiffs and Class Members an equal
26   and equally effective educational opportunity in the most integrated setting appropriate, and
27   instead providing all Plaintiffs and Class Members with a separate, different, and inferior
28   educational experience.

                                                            36
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
         Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 38 of 40



 1          155.    As a direct and proximate result of Defendants’ violations, Plaintiffs have suffered,
 2   and Class Members suffer or may suffer, irreparable harm, including substantial losses of
 3   educational opportunities.
 4          156.    Due to Defendants’ ongoing violations of Title II of the ADA and implementing
 5   regulations, injunctive and declaratory relief are appropriate remedies.
 6          157.    WHEREFORE, Plaintiffs and the putative Class pray for relief as set forth below.
 7                   ALLEGATIONS SUPPORTING DECLARATORY RELIEF
 8          158.    Plaintiffs incorporate the preceding paragraphs of this Complaint as if set forth in
 9   full herein.
10          159.    As set forth above, an actual controversy has arisen and now exists between the
11   parties in that all Plaintiffs and Class Members contend, and Defendants deny, that Defendants
12   maintain practices that discriminate against students with and suspected to have disabilities and
13   deprives them of a FAPE, and that Defendants routinely fail to comply with the requirements of
14   IDEA, 20 U.S.C. §§ 1400, et seq., and its implementing regulations; Section 504, 29 U.S.C. §
15   794, and its implementing regulations; and Title II of the ADA, 42 U.S.C. §§ 12132, et seq., and
16   its implementing regulations.
17          160.    A judicial declaration is necessary and appropriate at this time in order that each of
18   the parties may know their respective rights and act accordingly.
19          161.    WHEREFORE, Plaintiffs and the putative Class request relief as set forth below.
20                                         PRAYER FOR RELIEF
21          WHEREFORE, Plaintiffs and the putative Class pray for relief as follows:
22          (a.)    An order certifying this case as a class action under Federal Rules of Civil
23                  Procedure 23(a) and 23(b)(2) appointing Plaintiffs as Class Representatives of the
24                  Class and their attorneys as Counsel for the Class.
25          (b.)    Declare that Defendants’ policies, procedures and practices regarding students with
26                  and who are suspected to have disabilities violate the rights of all Plaintiffs and
27                  Class Members, under IDEA, Section 504, and Title II of ADA.
28

                                                            37
                                            CLASS ACTION COMPLAINT
                               Student A., et al. v. San Francisco Unified School District
     Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 39 of 40



 1     (c.)   Issue preliminary and permanent injunctions pursuant to IDEA, Section 504, and
 2            the ADA that enjoin Defendants, their successors in office, agents, employees and
 3            assigns, and all persons acting in concert with them to promulgate compliant
 4            policies, procedures and practices.
 5     (d.)   Order Defendants to develop and implement a remedial plan that includes new
 6            practices, policies, and procedures to ensure that all students in the Plaintiff Class
 7            are identified and evaluated in a timely manner, and that they receive their special
 8            education services.
 9     (e.)   Order Defendants to develop and implement a policy and procedure for pro-actively
10            notifying parents of students with disabilities of the full range of available
11            accommodations and services that may be effective in ensuring that their children
12            achieve progress within the meaning of applicable law and receive FAPE.
13     (f.)   Order that Defendants cease their policy and practice of imposing arbitrary limits
14            and ceilings on the provision of amounts of certain types of accommodations and
15            services thereby denying FAPE.
16     (g.)   Order that all SFUSD staff that provide services and accommodations to the
17            Plaintiff Class members receive appropriate training.
18     (h.)   Order that Defendants’ compliance with the IDEA, Section 504 and the ADA be
19            monitored by independent experts.
20     (i.)   Retain jurisdiction of this case until Defendants have complied with the orders of
21            this Court.
22     (j.)   Award the named Plaintiffs restitution as well as pre-judgment and post-judgment
23            interest according to law as compensation for the out-of-pocket costs and expenses
24            incurred by them in paying for services and accommodations provided by non-
25            SFUSD personnel as a result of Defendants’ failure and refusal to provide services
26            and accommodations as required by applicable law.
27

28

                                                         38
                                         CLASS ACTION COMPLAINT
                            Student A., et al. v. San Francisco Unified School District
        Case 3:19-cv-03101-WHO Document 1 Filed 06/04/19 Page 40 of 40



 1         (k.)   The named Plaintiffs seek compensatory services on an individual basis for the
 2                denial of their rights under the IDEA, Section 504 and the ADA as part of an
 3                equitable remedy.
 4         (l.)   An order awarding Plaintiffs reasonable attorneys’ fees and costs, as authorized by
 5                statute and law; and
 6         (m.)   For such other and further relief as this Court may deem just and proper.
 7

 8   Date: June 4, 2019                        Respectfully submitted,
 9
                                               /s/ Guy B Wallace
10                                             Guy B. Wallace
                                               Mark T. Johnson
11                                             Travis C. Close
                                               SCHNEIDER WALLACE
12                                             COTTRELL KONECKY
                                               WOTKYNS LLP
13

14                                             /s/ Jinny Kim
                                               Jinny Kim
15                                             Alexis Alvarez
                                               LEGAL AID AT WORK
16

17                                             /s/ Shawna L. Parks
                                               Shawna L. Parks
18                                             LAW OFFICE OF SHAWNA L. PARKS
19

20                                             Counsel for Plaintiffs
21

22

23

24

25

26
27

28

                                                          39
                                          CLASS ACTION COMPLAINT
                             Student A., et al. v. San Francisco Unified School District
